Order entered June 12, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01562-CR

                           PAUL ANGELO ESCOBAR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. -12-62912-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On April 22, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. On April 24, 2014, we received the reporter’s record

and on June 10, 2014, we received the clerk’s record. Therefore, in the interest of expediting the

appeal, we VACATE the April 22, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE